[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S REQUEST FOR LEAVE TO FILE JURY CLAIM
Plaintiff's counsel's appearance was filed January 5, 1990, listing a Stamford address. The defendant's answer to the complaint was served at that address. Plaintiff neither claimed the case to the jury within ten days of that answer or within thirty days of the original return date. Either action would have made a timely claim. The plaintiff now requests leave to file a jury claim, but defendants object.
"It is well settled that a claim for a jury trial must be filed no later than ten days after the pleadings have been closed. General Statutes 52-215; see Home Oil Co. v. Todd,195 Conn. 333, 339-40, 487 A.2d 1095 (1985)." Mastro v. Board of Education, 200 Conn. 482, 488 (1986). "In civil actions a jury shall be deemed waived unless requested by either party in accordance with the provisions of section 52-215." Connecticut General Statutes 51-239b. Motion denied.
JOSEPH P. FLYNN, JUDGE